DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The last line of the ABSTRACT has “CD4 7”; paragraph [15] line 7, “□c-/-“  appears to be an error; paragraph [20] first line, “PRCR” should apparently be “PrCR”.  
Appropriate correction is required.

Information Disclosure Statement
In the IDS filed 8/19/20, the listing for reference no. 8, Nilsson 2009, was incomplete.  As a result, the examiner crossed though the original no. 8 listing, but set forth the full reference information below no.15.  All references in that IDS, including Nilsson, have been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8, 10 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-9 and 11 of U.S. Patent No. 10,780,117 B2 in view of Hennessy et al. (Nat. Rev. Drug Disc. 9:293-307, 2010) and US 9,045,541 B2.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of increasing phagocytosis of cancer cells (described in the instant claims as enhancement of programmed cell removal of cancer cells by the phagocytic cells; last two lines of claim 1) by contacting phagocytic cells with a TLR agonist and with a CD47 blocking agent for the patent and an anti-CD47 antibody for the instant claims. The a CD47 blocking agent may be an anti-CD47 antibody (claims 4 and 9 of patent). Both sets of claims require a TLR agonist, however, the patented claims are limited to TLR-3, -4, or -9 agonists. Patent claim 7 and instant 19 are drawn to wherein the TLR agonist may be a TLR9 agonist which is CpG ODN. Claim 1 of the patent is specifically drawn to contacting step performed in vitro (see instant claim 3), while claim 8 of the patent specifies the contacting is in vivo (see instant claim 2). Patented claim 1 recites that the calreticulin (CRT) expression on the phagocytic cell surface is measured prior to the introducing step (see instant claim 10). US 10,780,117 does not claim wherein the anti-CD47 antibody is a humanized IgG4 antibody or the TLR agonist is a TLR8 agonist, especially a viral ssRNA mimic, or a TLR7 synthetic imidizoquinoline
US 9,045,541 teaches anti-CD47 antibodies that block the interaction of CD47 and SIRPα (col. 2, lines 2-9).  The antibodies can be used to treat cancer and were potent in tumor models (col. 3, 13-16, and col. 15, lines 41-52). Table 1 shows IgG CD47 antibodies and humanized derivatives thereof.  Fig. 9B shows the ability of the antibodies, including humanized IgG1 and IgG4P (IgG4 with S228P) antibodies to promote phagocytosis of human tumor cell lines by human monocyte-derived macrophages (col. 13, lines 4-16, col. 62, lines 3-8, Example 9). Fig. 10B shows in vivo antitumor activity of the antibodies in a Raj murine tumor model (Example 10).
Hennessy et al. discuss the therapeutic use of TLR agonists, including for cancers (p. 295-297).  It is taught that the TLR7/8 agonist imiquimod was approved several years ago for treatment of nonmelanoma skin cancers (p. 294, col. 2, first paragraph). The TLR7 agonist imiquimod was one of the first and is one of the most successful drugs targeting TLRs (p. 295, middle col., third paragraph).  Bacterial DNA has antitumor activity, activating TLR9 (p. 295, middle col., second paragraph). Further (p. 295, middle col., last paragraph), “Single stranded RNA-based TLR7 and TLR8 agonists are being developed for the treatment of cancer and infectious diseases.  Early studies showed that the activation of TLR7 or TLR8 can reverse the suppressive function of regulatory T cells.  When combined with the ability of TLR7 and TLR8 to activate dendritic cells, this effect results in a strong antitumour response21.” 
It would have been obvious to practice the claimed invention wherein the anti-CD47 antibody was a humanized IgG4 antibody such as the one taught by US 9,045,541 shown to promote phagocytosis of human tumor cells. It further would have been obvious wherein the TLR agonist was imiquimod or ssRNA because Hennessy et al. taught that imiquimod was already in use as a clinical anticancer therapy and ssRNA agonists were in development as cancer treatments.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 specifies that the TLR agonist is in a dose effective to increase expression of calreticulin on the phagocytic cell surface, but does not specify for what the “effective dose” of an anti-CD47 antibody is effective.  This makes the claim indefinite because if one does not know what the anti-CD47 antibody dose is for, one cannot know what an effective amount would be.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8, 10 and 17-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method of claim 1 wherein the anti-CD47 antibody blocks binding of CD47 to SIRPα, does not reasonably provide enablement for wherein the antibody is not a blocking antibody. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
The claims are drawn to a method of enhancing programmed cell removal of living cancer cells by contacting phagocytic cells with a btk-activing TLR agonist and an anti-CD47 antibody. However, according to the prior art and instant application, if the anti-CD47 antibody is going to be effective for enhancing removal of living cancer cells (see rejection under 35 USC 112(b) above), then it must block CD47 signaling with SIRPα (signal regulatory protein) (see paragraph [94], and data from Fig. 1A). Paragraph [95] of the specification states, “Several studies have indicated a crucial function of CD47 as an anti-phagocytic “don’t eat me” signal dominating over PrCR [programmed cell removal]. During cancer development, tumor cells upregulate CD47, which protects them from PrCR. Blockade of the interaction between CD47 on target cells and its receptor, signal-regulatory protein α (SIRPα), on macrophages elicits efficient PrCR of cancer cells, but not most normal cells in vitro and in vivo (Fig. 1A). When CD47 is blocked, cancer cells, but not normal cells, are phagocytosed because pro-phagocytic "eat me" signals such as calreticulin (CRT) are commonly expressed on many leukemias, lymphomas, and solid tumors.”  See also Chao et al. (Curr. Opin. Immunol. 24:225-232, 2012, cited in the IDS filed 8/19/20), which discusses the ability of CD47-blocking antibodies to enable phagocytosis of cancer cells (e.g., p. 226, col. 2, start of second paragraph).  As a result, it would require undue experimentation to practice the method commensurate in scope with the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Long et al., (Oncoimmunol. 2(12):e1-9, Nov. 2013, cited in the IDS filed 8/19/20), Rakoff-Nahoum et al., (Nat. Rev. Canc. 9:57-63, Jan. 2009, , cited in the IDS filed 8/19/20), Hennessy et al. (Nat. Rev. Drug Disc. 9:293-307, 2010), Chao et al. (Curr. Opin. Immunol. 24:225-232, 2012, cited in the IDS filed 8/19/20) and US 9,045,541 B2.
Long et al. (p. 1, col. 2, second full paragraph) teach that in tumors, the predominant macrophage type is M2, which infiltrate the tumor tissue, promote angiogenesis, promote proliferation and survival, invasion and metastases of malignant cells, and protect developing tumors from adaptive immune responses.  M1 macrophages have “been shown to inhibit tumor progression in preclinical and clinical studies. To this end, macrophages can be polarized to eliminate tumor cells,7-10 to inhibit tumor-induced angiogenesis11,12 and to deplete tumor-associated stromal fibrosis.7 These observations provide the basis for studies investigating strategies that exploit the antitumor potential of macrophages.”  It is stated (sentence bridging pp. 1-2), “It has long been recognized that microbial products (e.g., TLR ligands and NOD specific agonists) as well as pro-inflammatory cytokines (e.g., IFNγ and TNFα) can induce macrophages with antitumor properties.” For example, therapeutic activation of macrophages by TLR2 due to administration of bacillus Clamette-Guérin in bladder carcinoma has been performed (p. 2, col. 1, second paragraph). TLR4 activation has also been shown to shift macrophages toward the M1 phenotype (p. 4, top of col. 1). Combining TLR9 ligand CpG oligodeoxynucleotides with an IL-10 receptor antibody has been shown to shift tumor-infiltrating macrophages to the M1 anti-angiogenic type (p. 4, col. 1, first and second paragraph). It is further taught (p. 2, col. 2, second paragraph) that macrophages can eliminate tumor cells by phagocytosis through their binding of specific cell surface signals on cancer cells creating an “eat-me” signal. One way this occurs is through “interaction between the low density lipoprotein (LDL) receptor-related protein (LRP) on macrophages and calreticulin exposed on the surface of tumor cells.28,29  Calreticulin is a chaperone that is involved in the homeostatic control of cytosolic and reticular Ca2+ levels, and is commonly overexpressed on the surface of tumor cells.28”  On the other hand, CD47 expressed on normal cells and SIRPα expressed on macrophages interact to form a “don’t eat-me” signal (p. 2, col. 2, third paragraph). However (paragraph bridging pp. 2-3), “To evade recognition by macrophages, tumor cells also express increased amounts of CD47 on their surface. This was first observed in myeloid leukemia, a setting in which CD47 is commonly overexpressed and correlates with increased pathogenicity.33, 34 Similar findings have now been reported for many solid tumors.9 This suggest that the interaction between CD47 on malignant cells and SIRPα on macrophages is a critical determinant of the outcome of innate cancer immunosurveillance.  Blocking this interaction has been shown to restore macrophage-dependent Fc gamma receptor-mediated phagocytosis.10  In addition, CD47-SIRPα can control calreticulin-LRP mediated phagocytosis.28,29” It is concluded (p. 6, col. 2, third full paragraph) that “[B]locking CD47-SIPRα signaling may prime macrophages for enhancing antibody-based immunotherapies, as it facilitates the Fc receptor-mediated phagocytosis of antibody-coated cancer cells.” And shifting the tumor-promoting macrophage phenotype may remove the immunosuppressive tumor microenvironment (ibid). While Long et al. suggests using both a TLR agonist and CD47-SIRPα blocking agent, there is no teaching of a specific method using both or of a dose of TLR effective to increase expression of calreticulin (CRT) on the phagocytic cell surface. Long et al. does not teach wherein the anti-CD47 antibody is a humanized IgG4 antibody or wherein the TLR agonist is a viral ssRNA mimic.
Rakoff-Nahoum et al. discuss the connection of TLRs and cancer.  TLRs are described (p. 57, col. 1, third paragraph) as transmembrane receptors recognizing “conserved molecular patterns of microbial origin.” In addition to controlling host defense to infection, they have also been shown to regulate cell death (p. 57, col. 3, through p. 58, paragraph bridging cols. 1-2). Administration of purified TLRs by local and systemic delivery has resulted in anticancer effects. LPS (lipopolysaccharide from Gam-negative bacterial, a TLR4 agonist) has been used in Phase II clinical trials for treatment of colorectal and lung cancers and when administered directly into adoptively transferred tumors led to tumor regression.  Bladder cancer has also been treated for over 30 years by administration of a TLR-2 and-4 mycobacteria. Synthetic TLR7 and TLR8 agonists such as imiquimod are being investigated for treatment of skin cancer and chronic lymphocytic leukemia. TLR9 agonist CpG is being investigated for treatment of brain, skin and renal cancer and lymphoma (p. 59, paragraph bridging cols. 1-2). It has been shown (p. 59, col. 2, second paragraph) that “High doses of TLR agonists, especially those such as poly(IC) that stimulate TLR3, can lead to apoptosis and have been shown to directly kill both tumour cells and ancillary cells of the tumour microenvironment, such as the vascular endotheliam101-104.”  “One of the most appreciated functions of TLRs in cancer therapy is stimulation of the adaptive immune system. In these studies, tolerance to tumour self-antigens is broken, presumably by TLR-mediated upregulation of co-stimulatory signals to the adaptive immune response….” (p. 59, col. 2, third paragraph)
Hennessy et al. discuss the therapeutic use of TLR agonists, including for cancers (p. 295-297).  It is taught that the TLR7/8 agonist imiquimod was approved several years ago for treatment of nonmelanoma skin cancers (p. 294, col. 2, first paragraph).  The TLR7 agonist imiquimod was one of the first and is one of the most successful drugs targeting TLRs (p. 295, middle col., third paragraph).  Further (p. 295, middle col., last paragraph), “Single stranded RNA-based TLR7 and TLR8 agonists are being developed for the treatment of cancer and infectious diseases.  Early studies showed that the activation of TLR7 or TLR8 can reverse the suppressive function of regulatory T cells.  When combined with the ability of TLR7 and TLR8 to activate dendritic cells, this effect results in a strong antitumour response21.” Bacterial products LPS and bacterial DNA have antitumor activity, activating TLR4 and TLR9, respectively, and leading to stimulation of adaptive immunity and activation of natural killer and cytotoxic T cells (p. 295, middle col., second paragraph). TLR9 ligand CpG-based oligonucleotides are in clinical trials and have been shown to potentiate chemotherapeutic agents such as gemcitabine (p. 295, right col., second paragraph). TLR4 signaling has been shown to cause dendritic cells to mature into and cause phagocytosis. “As the immune response produced in response to dying tumour cells is essential for a successful cancer therapy, TLR4 agonists may be exploited to enhance the immunogenicity of current chemotherapeutic regimens.” (p. 297, middle col., second paragraph).
Chao et al. discuss that anti-CD47 blocking antibodies have shown preclinical activity against many types of human cancers.  “Administration of a blocking anti-human CD47 antibody to mice engrafted with primary human AML and ALL cells led to elimination of disease…, leading to long-term remission in some cases [21**, 22]. Additionally, anti-CD47 antibody reduced tumor burden in vitro and/or in vivo for human NHL [23**], MM [8], bladder cancer [25], and breast cancer [29].” (p. 226, col. 2, first paragraph)  It is taught (p. 226, col. 2, start of second paragraph) that the anti-CD47 antibodies enable phagocytosis of cancer cells by blocking binding of CD47 on tumor cells to SIRPα on phagocytes. “Co-incubation of either a blocking anti-CD47 antibody or antibody blocking SIRPα with tumor cells and macrophages led to a rapid and efficient phagocytosis of multiple tumor cell types, while nonblocking anti-CD47 antibody had no effect….  In vivo, anti-CD47 antibody-mediated elimination of tumor cells was dependent on phagocytes, as chlondronate-mediated depletion of phagocytes in mice engrafted with human tumors abrogated the anti-tumor effect of the antibody [21**,23***].” It was shown (p. 228, col. 1, third paragraph) that a blocking anti-CD47 antibody “selectively eliminated tumor cells, but not their normal counterparts.” While (p. 228, col. 2, first paragraph) blocking CD47 appears to block a negative phagocytic signal, calreticulin functions as a pro-phagocytic signal when on the cell surface, which occurs when calreticulin binds macrophages by way of its receptor, lipoprotein-related protein (LRP). It has been shown (p. 228, col. 2, first paragraph) that “Anti-CD47 antibody-mediated phagocytosis of tumor cells was dependent of calreticulin [CRT] as a CRT-blocking peptide, LRP antagonist, or shRNA knockdown of CRT completely abrogated phagocytosis by anti-CD47 antibody [30**]. Moreover, phagocytic potency correlated with CRT expression on target cells, collectively indicating that anti-CD47 antibody targeting of tumor cells depend on both the blockade of anti-phagocytic (CD47) signals and exposure of pro-phagocytic (CRT) signals.” It is noted that in some preclinical xenograft models, the efficacy of anti-CD47 antibodies depended on tumor burden and having a sufficient amount of macrophage effector cells (p. 229, last full sentence). 
US 9,045,541 teaches anti-CD47 antibodies that block the interaction of CD47 and SIRPα (col. 2, lines 2-9).  The antibodies can be used to treat cancer and were potent in tumor models (col. 3, 13-16, and col. 15, lines 41-52).  Table 1 shows IgG CD47 antibodies and humanized derivatives thereof.  Fig. 9B shows the ability of the antibodies, including humanized IgG1 and IgG4P (IgG4 with S228P) antibodies to promote phagocytosis of human tumor cell lines by human monocyte-derived macrophages (col. 13, lines 4-16, col. 62, lines 3-8, Example 9). Fig. 10B shows in vivo antitumor activity of the antibodies in a Raj murine tumor model (Example 10).
It would have been obvious to the artisan of ordinary skill before the effective filing date of the invention to increase phagocytosis of cancer cells by contacting a population of phagocytic cells with an effective dose of TLR agonist and an effective dose of a CD47 blocking agent to enhance the programmed cell removal of cancer cells by the phagocytic cells. It would have been obvious wherein the phagocytic cells were macrophages because as discussed by Long et al., macrophages can eliminate tumor cells by phagocytosis, including by stimulation with TLR agonist and by blocking the interaction between CD47 and SIRPα expressed on macrophages. The Long et al. and Chao et al. teach that both an increase in cell surface expression of CRT and blocking of CD47-SIRPα interaction are important for phagocytosis of cancer cells.  Inhibiting either one of these decreases the phagocytosis.  It would have been obvious wherein the CD47 blocking agent was an anti-CD47 antibody, including the humanized IgG4P antibody of US 9,045,541 shown to promote phagocytosis of human tumor cells. It reasonably appears that the dose of TLR agonist necessary to elicit an antitumor effect would be sufficient to increase expression of calreticulin on the phagocytic cell surface in view of the teaching of Hennessy et al. that TLR agonists have been effective alone and more particularly in combination with chemotherapeutics to treat cancer and that at least TLR4 activation has been shown to cause phagocytosis.  Further, it would have been obvious to contact the phagocytic cells with a TLR agonist such as the synthetic agonist imiquimod or a viral ssRNA or CpG because Long et al. discusses the ability of such agonists to shift the phenotype of macrophages from M2 to the more phagocytic M1 type, imiquimod has been shown to have clinical efficacy, a variety of TLR agonists, including CpG-based oligonucleotides, are in clinical trials and others, e.g., ssRNA, are in development for cancer treatment (Long et al., Rakoff-Nahoum et al., and Hennessy et al.). It reasonably appears that these TLR agonists are btk-activating, absent evidence to the contrary. According to Long et al., the M1 macrophage can eliminate tumor cells, which is done by recognition of an “eat-me” signal on the surface of tumor cells, of which there is strong evidence that CRT is one (Chao et al.).  The absence of CRT eliminates phagocytosis, while exogenous expression of CRT in non-tumor cells can cause them to be immunogenic and phagocytosed.  It would reasonably have been expected that the phagocytic cells in the presence of a TLR agonist, e.g., one previously shown to be effective in cancer therapy, and a blocking anti-CD47 antibody when introduced into a subject would result in increased phagocytosis (e.g., Hennessy et al. and Chao et al.). Administration of a TLR agonist with a CD47 blocking agent is suggested by the prior art.  The invention would have been obvious because a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and there would have been a reasonable expectation of success.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Krieg (J. Clin. Invest. 117(5):1184-1194, 2007, cited in the IDS filed 8/19/20) teaches that each TLR binds to one or more pathogen-expressed molecules. Several TLR agonists have been used clinically.  For example, a synthetic TLR agonist, imiquimod, is approved by the FDA as a topical formulation for the treatment of basal cell carcinoma (p. 1184, col. 1 first paragraph).  Krieg et al. reviews possible mechanisms by which the TLR 9 agonist unmethylated CpG ODN, which is found in bacterial and viral DNA but not vertebrate genomes, activates TLR9 in vitro and in vivo, inducing innate and adaptive immunity.  It is also stated that CpG is being tested in multiple Phase II and III clinical trials (Abstract).  This reference is cumulative with those above for teaching a TLR agonist and its clinical use against cancers.
US 20160058793 A1 (cited in the IDS filed 8/19/20) teaches ([0065]) that “Disruption of interactions between CD47 on the target cell and SIRPα, permits uptake of viable tumor cells by macrophages in a calreticulin/LRP-dependent manner….  Indeed, ligation of the CD47 receptor on tumor cells with specific antibodies results in activation of macrophage proinflammatory and phagocytic function resulting in a potent tumoricidal response against a broad array of malignant cells (Chao et a., Science Translational Medicine, Vol 2, Issue 63 63ra94 (2010).” In paragraph [0066], it is stated:
 Calreticulin, a peptide-binding chaperone is highly overexpressed on the vast majority of tumors (Obeid et al., supra (2007)). It is the dominant prophagocytic signal on both apoptotic tumor cells and CD47 deficient RBCs. Indeed, calreticulin on apoptotic tumor cells also elicits potent tumor specific immunity via macrophage cross presentation into the MHCI pathway and even dictates the immunogenicity of several major cancer cells (Shyra et al., supra (2005); Obeid et al., supra (2007); Basu S, et al., J Exp Med 189:797-802 (1999)). Calreticulin expressed on CD47 deficient SSRBCs is similarly recognized by the LDL receptor related protein (LRP-1) on splenic macrophages and triggers phagocytosis of apoptotic RBCs (Oldenborg et al supra (2000)). Such macrophage phagocytosis via the LRP-1 receptor occurs even in the presence of SIRPα blockade. Hence, the combination of inhibition of the CD47-SIRP-α(the "don't eat me" pair) and calreticulin overexpression promotes efficient macrophage phagocytosis of both calreticulin bearing tumor cells and apoptotic CD47 deficient RBCs.
This reference shows through citation of prior art available to the artisan of ordinary skill some of the information about calreticulin and CD47 known before the effective filing date of the instant application.
US 9,623,079 has the same applicant as and shares two inventors with the instant application.  It teaches treatment of cancer in a human by administration of a therapeutic dose of an anti-CD47 antibody that blocks the interaction of CD47 and SIRPα (claim 11).  The antibody used in the studies was antibody Hu5F9-G4, which is a humanized IgG4 antibody, administered intravenously to cynomolgus and rhesus monkeys and well tolerated (e.g., col. 4, lines 41-43, col. 27, lines 53-54, col. 28, lines 19-21, 44-47 and 50-58, col. 29, lines 8-12).  Another IgG4 antibody, FD6-IgG4 was also evaluated (e.g., col. 32, lines 14-16).  Antibody hu5F9-G4 was shown in xenotransplanted mice to inhibit solid tumor growth and eliminate metastases (Fig. 11 and Example 3). This reference is cumulative with US 9,045,541 relied upon above, but it is possible could be excepted as prior art under 102(b)(2).
Obeid et al. (Nat. Med. 13(1):54-61, Jan. 2007, cited in the IDS filed 8/19/20) showed that calreticulin (CRT) is important for phagocytosis of apoptotic cancer cells. Immunogenicity of apoptotic cells is signaled by “eat me” signals that include translocation of CRT to the cell surface, as well as suppression of “don’t eat me” signals such as surface expression of CD47, to cause recognition and removal of the apoptotic cells by phagocytes (p. 54, col. 1, second paragraph). “Here we identified one particular alteration in the plasma membrane of dying cells, the surface exposure of CRT, as an event that occurs only in immunogenic cancer cell death. Exogenous CRT or an external supply of signals that induce CRT exposure confers immunogenicity to otherwise nonimmunogenic cell death, allowing for an optimal anticancer chemotherapy.” (p. 54, col. 2, end of first paragraph) This was shown in vivo (e.g., Fig. 6).  It was shown that the anti-tumor effect of two different chemotherapeutics was dependent on cell surface tumor expression of CRT (Figs. 4d and e, paragraph bridging pp. 57-58).  This reference shows that it was known that CRT was important for phagocytosis.
National Center for Biotechnology Information, PubChem Compound Summary for CID 57469, Imiquimod. [retrieved on July 1, 2022] Retrieved online from <URL:https://pubchem.ncbi.nlm.nih.gov/compound/Imiquimod>, 2022, shows that imiquimod is a synthetic imidazoquinoline.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday through Friday 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Official papers filed by fax should be directed to (571) 273-8300. NOTE: If applicant does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        July 1, 2022